 


113 HRES 488 EH: Supporting the people of Venezuela as they protest peacefully for democracy, a reduction in violent crime and calling for an end to recent violence.
U.S. House of Representatives
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 488 
In the House of Representatives, U. S.,

March 4, 2014
 
RESOLUTION 
Supporting the people of Venezuela as they protest peacefully for democracy, a reduction in violent crime and calling for an end to recent violence. 


Whereas the United States Government should support the rule of law, and free and peaceful exercise of representative democracy in Venezuela, condemning violence and intimidation against the country's political opposition, and calling for dialogue between all political actors in the country;
Whereas, on February 12, 2014, also known in Venezuela as the National Youth Day, students began protesting in several cities Venezuelan leader Nicolas Maduro’s inability to stem violent crime, his undemocratic actions, and a rapidly deteriorating economy marked by high inflation and shortages of consumer goods;
Whereas, on February 12, 2014, a judge issued an arrest warrant for Leopoldo López, leader of the opposition party Voluntad Popular, for unfounded allegations in connection with the student protests;
Whereas, on February 17, 2014, the Government of Venezuela notified the United States Department of State that it had declared 3 consular officers at the United States Embassy in Venezuela personae non gratae;
Whereas over the last year, the Government of Venezuela has expelled a total of 8 United States Government officials from Venezuela;
Whereas, on February 18, 2014, opposition leader Leopoldo Lopez turned himself in to Venezuelan authorities, was arrested, and charged with criminal incitement, conspiracy, arson, and intent to damage property;
Whereas Leopoldo Lopez is currently being held in a prison at a military facility;
Whereas nongovernmental human rights organizations have alleged that the charges brought against Venezuelan opposition leader Leopoldo López appear to be a politically motivated attempt to silence dissent in the country;
Whereas the Venezuelan Government has blocked users’ online images as opposition groups marched through Caracas;
Whereas the Venezuelan people have been protesting economic, social, and political concerns facing their country, including corruption, rising inflation rates, shortages of everyday products, increasing crime rates, and the erosion of human rights and respect for political dissent;
Whereas, on February 19, 2014, President Barack Obama criticized the Venezuelan Government for arresting protesters, called for their release, and urged the government to focus on the “legitimate grievances of the Venezuelan people”;
Whereas, as of February 26, 2014, there have been 14 people killed, over 100 injured, and many persons unjustly detained in relation to pro-democracy demonstrations throughout Venezuela;
Whereas Venezuelan leader Nicolas Maduro threatened to expel the United States news network CNN from Venezuela and has taken off the air the Colombian news channel NTN 24, which transmits in Venezuela, after news outlets reported on the nation-wide protests;
Whereas the Inter-American Commission on Human Rights released a statement on February 14, 2014, which “expresses its concern over the serious incidents of violence that have taken place in the context of protest demonstrations in Venezuela, as well as other complaints concerning acts of censorship against media outlets, attacks on organizations that defend human rights, and acts of alleged political persecution”; and
Whereas as a member of the Organization of American States and signatory to the Inter-American Democratic Charter, the Government of Venezuela has agreed to abide by the principles of constitutional, representative democracy, which include free and fair elections and adherence to its own constitution: Now, therefore, be it 
 
That the House of Representatives—
(1)supports the people of Venezuela in their pursuit of freedom of expression and freedom of assembly to promote democratic principles in Venezuela;
(2)deplores acts which constitute a disregard for the rule of law, the inexcusable violence perpetrated against opposition leaders and protesters in Venezuela, and the growing efforts to use politically motivated criminal charges to intimidate the country's political opposition;
(3)urges responsible nations throughout the international community to stand in solidarity with the people of Venezuela and to actively encourage a process of dialogue between the Government of Venezuela and the political opposition to end the violence;
(4)urges the United States Department of State to work in concert with other countries in the Americas to take meaningful steps to ensure that basic fundamental freedoms in Venezuela are in accordance with the Inter-American Democratic Charter and to strengthen the ability of the Organization of American States (OAS) to respond to the erosion of democratic norms and institutions in Venezuela;
(5)urges the Organization of American States and its Inter-American Commission on Human Rights to utilize its good offices and all mechanisms at its disposal to seek the most effective way to expeditiously end the violence in Venezuela in accordance with the Inter-American Democratic Charter; and
(6)supports efforts by international and multilateral organizations to urge the Venezuelan Government to adopt measures to guarantee the rights to life, humane treatment, and security, and the political freedoms of assembly, association, and expression to all of the people of Venezuela. 
 
Karen L. Haas,Clerk.
